DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 6, 11, 12, 14, 19, and 20 are objected to because of the following informalities:
Claim 1, lines 1-2, recites “For a self-propelled floor preparation machine, an ergonomic controller comprising:” which is grammatically awkward and should be changed to --An ergonomic controller for a self-propelled floor preparation machine comprising:--.
Claim 1, line 3, recites “mount comprising” which is grammatically incorrect and should be changed to --a mount comprising--.
Claim 2, line 3, recites “extending a along” which is grammatically incorrect and should be changed to --extending along--.
Claim 2, line 8, recites “the lock” which should be changed to --the first lock-- to maintain consistent claim terminology.
Claim 6, line 2, recites “also allows roll of the control stick” which is grammatically awkward and appears that it should be changed to --also allows a roll of the control stick--.
Claim 11, line 6, recites “mount comprising” which is grammatically incorrect and should be changed to --a mount comprising--.
Claim 12, lines 3-4, recites “extending a along” which is grammatically incorrect and should be changed to --extending along--.
Claim 14, line 2, recites “also allows roll of the control stick” which is grammatically awkward and appears that it should be changed to --also allows a roll of the control stick--.
Claim 19, line 12, recites “mount comprising” which is grammatically incorrect and should be changed to --a mount comprising--.
Claim 20, line 3, recites “about a first a first axis” which is grammatically incorrect and should be changed to --about a first axis--.
Claim 20, lines 8-9, recites “the adjustable mounting bar a second lock” which is grammatically incorrect and should be changed to --the adjustable mounting bar, and a second lock--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
ergonomic" in claim 1, line 2, is a relative term which renders the claim indefinite.  The term "ergonomic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as ergonomic may not be the same as what another person considers as ergonomic thus the metes and bounds of the limitation cannot be determined.
Claim 1, lines 5-6, recites “a machine” which is indefinite because it is unclear what the difference is between the machine from lines 5-6 and the machine from line 1.  Are there two separate machines?  Should lines 5-6 and all other instance of “the machine” be changed to --the floor preparation machine--?
Claim 6, lines 1-3, recites “the joint also allows roll of the control stick to be adjusted” which is indefinite because it is unclear how the joint has any effect on a movement of the control stick.  The control stick is a part of the mount, and the joint is a separate member from the mount.  How does the joint alter roll of the control stick?
Claim 7, line 3, recites “a floor preparation machine” which is indefinite because it is unclear what the difference is between the floor preparation machine from claim 7, the machine from claim 1, lines 5-6, and the floor preparation machine from claim 1, line 1.  Are there three separate machines?  Should claim 7 be changed to --the floor preparation machine--?
The term "ergonomic" in claim 11, line 5, is a relative term which renders the claim indefinite.  The term "ergonomic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one .
Claim 11, lines 8-9, recites “a machine” which is indefinite because it is unclear what the difference is between the machine from lines 8-9 and the machine from line 1.  Are there two separate machines?  Should lines 8-9 and all other instance of “the machine” be changed to --the floor preparation machine--?
Claim 14, lines 1-3, recites “the joint also allows roll of the control stick to be adjusted” which is indefinite because it is unclear how the joint has any effect on a movement of the control stick.  The control stick is a part of the mount, and the joint is a separate member from the mount.  How does the joint alter roll of the control stick?
Claim 19, lines 8-9, recites “a blast wheel” which is indefinite because it is unclear what the difference is between the blast wheel from lines 8-9 and the blast wheel from lines 5-6.  Are there two blast wheels?  Should lines 8-9 be changed to --the blast wheel--?
The term "ergonomic" in claim 19, line 11, is a relative term which renders the claim indefinite.  The term "ergonomic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as ergonomic may not be the same as what another person considers as ergonomic thus the metes and bounds of the limitation cannot be determined.
Claim 19, lines 13-14, recites “a machine” which is indefinite because it is unclear what the difference is between the machine from lines 13-14 and the machine from line all other instance of “the machine” be changed to --the floor preparation machine--?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nonnenmann et al. (US 2014/0230183 A1) in view of Logitech Non-Patent Literature (see the Logitech document provided by the Office).
Regarding claim 1, Nonnenmann et al. discloses for a self-propelled floor preparation machine, an ergonomic controller comprising:
a mount (80) comprising a first handle (the rim of the steering wheel) and a hub (the center of the steering wheel) defining a first axis of rotation (the axis that 80 rotates about); and
a joint (182, 184, a clamping screw) having a first member (180) coupled to the machine, a second member (182) coupled to the mount, a pivot member (184) adapted to permit the second member to pivot relative to the first member, and a first lock (a clamping screw; Paragraph 0100), wherein the first lock is adapted to be released to permit the second member and the mount to be pivoted relative to the first member and the machine (when the clamping screw is rotated in a direction to release 
Nonnenmann et al. does not disclose a control stick mounted to and extending from the hub and adapted to be rotated about the first axis of rotation.
Logitech NPL teaches a control stick (the red member mounted to the steering wheel, and which has the left-directed arrow in the center of it; shown below; Note: the term “control stick” does not define a specific shape) mounted to and extending from a hub (the center of the steering wheel) and adapted to be rotated about a first axis of rotation (the rotational centerline of the steering wheel).

    PNG
    media_image1.png
    820
    1047
    media_image1.png
    Greyscale

Annotated Figure of the Logitech G920 and G29 Driving Force Steering Wheel
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ergonomic controller of Nonnenmann et al. to have a control stick mounted to and extending from the hub and adapted to be rotated about the first axis of rotation, as taught by Logitech NPL, for the purpose of providing a mechanism that allows the mount to actuate other devices than what the first handle operates.
Regarding claim 3, Nonnenmann et al. discloses an adjustable mounting bar (162, 164) coupling the first member of the joint to the machine, said 
Regarding claim 5, Nonnenmann et al. discloses that the adjustable mounting bar allows the height of the control stick to be adjusted (170 allows the height to be locked), the joint allows at least the pitch of the control stick to be adjusted, and the hub allows yaw of the control stick to be adjusted.
Regarding claim 6, Nonnenmann et al. discloses that the joint also allows roll of the control stick to be adjusted (as best understood, the joint of Nonnenmann et al. meets this functional language).
Claims 11, 13-15, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nonnenmann et al. (US 2014/0230183 A1) in view of Anderson (US 7,562,412 B1) and in further view of Logitech Non-Patent Literature (see the Logitech document provided by the Office).
Regarding claim 1, Nonnenmann et al. discloses a self-propelled floor preparation machine comprising:
a steerable driving wheel (30a);
an ergonomic controller comprising:
a mount (80) comprising a first handle (the rim of the steering wheel) and a hub (the center of the steering wheel) defining a first axis of rotation (the axis that 80 rotates about); and
a joint (182, 184, a clamping screw) having a first member (180) coupled to the machine, a second member (182) coupled to the mount, a pivot member (184) adapted to permit the second member to pivot relative to the first member, and a first 
an adjustable mounting bar (162, 164) coupling the first member of the joint to the machine, said adjustable mounting bar comprising two sections (162, 164) that telescope with respect to each other to adjust the length of the adjustable mounting bar and a second lock (74) adapted to secure the two sections together so that the adjustable mounted bar is fixed at a selected length.
Nonnenmann et al. does not disclose that the steerable driving wheel is driven by a first electric motor.
Anderson teaches a steerable driving wheel (14) that is driven by a first electric motor (Column 5 / Lines 50-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steerable driving wheel of Nonnenmann et al. to be driven by a first electric motor, as taught by Anderson, for the purpose of allowing the machine to maneuver more easily through the wheel(s) being powered by a means other than power from the user.
Nonnenmann et al. does not disclose a control stick mounted to and extending from the hub and adapted to be rotated about the first axis of rotation.


    PNG
    media_image1.png
    820
    1047
    media_image1.png
    Greyscale

Annotated Figure of the Logitech G920 and G29 Driving Force Steering Wheel
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ergonomic controller of Nonnenmann et al. to have a control stick mounted to and extending from the hub and adapted to be rotated about the first axis of rotation, as taught by Logitech NPL, for the 
Regarding claim 13, Nonnenmann et al. discloses that the adjustable mounting bar allows the height of the control stick to be adjusted (170 allows the height to be locked), the joint allows at least the pitch of the control stick to be adjusted, and the hub allows yaw of the control stick to be adjusted.
Regarding claim 14, Nonnenmann et al. discloses that the joint also allows roll of the control stick to be adjusted (as best understood, the joint of Nonnenmann et al. meets this functional language).
Regarding claim 15, Nonnenmann et al. discloses that the control stick is **[used to control the speed and. direction of the self-propelled shot blasting machine]**.
Regarding claim 18, Nonnenmann et al. discloses that **[operation of the first electric motor, and the speed and direction of the machine when the first electric motor is operating, are all controlled by manipulation of the control stick]**.
Claims 19 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 9-29641 A; see Applicant provided machine translation) in view of Nonnenmann et al. (US 2014/0230183 A1) and in further view of Logitech Non-Patent Literature (see the Logitech document provided by the Office).
Regarding claim 19, Yamamoto discloses a self-propelled shot blasting machine comprising:
a steerable drive wheel (16) driven by a first electric motor (17);
a second electric motor (29) driving a blasting wheel (26);

a valve (39) for metering shot from the hopper to a blast wheel; and
a plenum (35) coupled to a vacuum tube (3).
Yamamoto does not disclose an ergonomic controller comprising:
a mount comprising a first handle and a hub; and
a joint having a first member coupled to a machine, a second member coupled to the mount, a pivot member adapted to permit the second member to pivot relative to the first member, and a first lock, wherein the first lock is adapted to be released to permit the second member and the mount to be pivoted relative to the first member and the machine, and wherein the first lock is further adapted to be engaged to selectively fix the second member and mount in place in a selected position relative to the first member and the machine.
Nonnenmann et al. teaches an ergonomic controller comprising:
a mount (80) comprising a first handle (the rim of the steering wheel) and a hub (the center of the steering wheel) defining a first axis of rotation (the axis that 80 rotates about); and
a joint (182, 184, a clamping screw) having a first member (180) coupled to the machine, a second member (182) coupled to the mount, a pivot member (184) adapted to permit the second member to pivot relative to the first member, and a first lock (a clamping screw; Paragraph 0100), wherein the first lock is adapted to be released to permit the second member and the mount to be pivoted relative to the first member and the machine (when the clamping screw is rotated in a direction to release the connection between elements 182 and 184), and wherein the first lock is further 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Yamamoto to have an ergonomic controller comprising a mount comprising a first handle and a hub, to have a joint having a first member coupled to a machine, to have a second member coupled to the mount, to have a pivot member adapted to permit the second member to pivot relative to the first member, and a first lock, to have the first lock is adapted to be released to permit the second member and the mount to be pivoted relative to the first member and the machine, and to have the first lock is further adapted to be engaged to selectively fix the second member and mount in place in a selected position relative to the first member and the machine, as taught by Nonnenmann et al., for the purpose of providing a control member that allows for easier maneuverability and control of the machine.
Yamamoto in view of Nonnenmann et al. does not disclose a control stick mounted to and extending from the hub and adapted to be rotated about the first axis of rotation.
Logitech NPL teaches a control stick (the red member mounted to the steering wheel, and which has the left-directed arrow in the center of it; shown below; Note: the term “control stick” does not define a specific shape) mounted to and extending from a hub (the center of the steering wheel) and adapted to be rotated about a first axis of rotation (the rotational centerline of the steering wheel).

    PNG
    media_image1.png
    820
    1047
    media_image1.png
    Greyscale

Annotated Figure of the Logitech G920 and G29 Driving Force Steering Wheel
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ergonomic controller of Yamamoto in view of Nonnenmann et al. to have a control stick mounted to and extending from the hub and adapted to be rotated about the first axis of rotation, as taught by Logitech NPL, for the purpose of providing a mechanism that allows the mount to actuate other devices than what the first handle operates.
Regarding claim 20, Yamamoto in view of Nonnenmann et al. and in further view of Logitech disclose that said control stick, is adapted to rotate relative to the mount about a first axis of rotation (the axial centerline of the control stick; Logitech) and said 
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 2, 4, 7-10, 12, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656